DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (the species of Figures 1-5, which is described in detail in the specification under “First Embodiment” between pages 7-28 of said specification) in the reply filed on 7/6/2022 is acknowledged.
Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 7/6/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a temperature detecting unit” / “the temperature detecting unit detecting a temperature of the spindle housing” in claim 1.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 5-8 of claim 2 states, “the temperature being detecting by the temperature detecting unit, is equal to or higher than a predetermined value or equal to or lower than a predetermined value.”  This limitation is viewed to be vague and indefinite, as it is unclear if the “predetermined value” of claim 2, line 7 and the “predetermined value” of claim 2, line 8 are the same predetermined value or if they are two different predetermined values.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. PG Publication No. 2018/0043491 A1) in view of Akiyama et al. (Japan Publication No. JP 2004338034 A).  
Claim 1:  Figure 1 of Nakamura shows a processing apparatus comprising a processing unit, which in turn comprises a processing tool [paragraphs 0025, 0029] and a spindle assembly.  Regarding the spindle assembly, it includes a spindle (12) having a distal end on which the processing tool is mounted.  It is inherent that the tool is mounted in this manner, since a proximal end of the spindle (12) is disposed within a spindle housing (11).  Be advised that the spindle assembly further comprises said spindle housing (11).  As to the spindle housing (11), it is the element through which the spindle (12) is mounted (see Figure 1).  Figure 1 of Nakamura further shows the spindle housing (11) as having a plurality of bearings (13) that are configured to support the spindle (12).  
	In addition to the processing unit, the processing apparatus further comprises each of a control unit (19) and a cooling fluid passage (17).  Regarding the former, it (19) is configured to control the processing unit [paragraph 0025].  As to the latter (17), the cooling fluid passage (17) is formed inside the spindle housing (11) such that it (17) is provided outward of the plurality of bearings (13) and a spindle rotation motor (14) [paragraph 0019].  The cooling fluid passage (17) therefore surrounds the plurality of bearings (13).  Also, in use, the cooling fluid passage (17) functions to cool the spindle assembly, including, for example, the plurality of bearings (13) and the spindle rotation motor (14) of the spindle assembly [paragraph 0022].  As can be seen within Figure 1 of Nakamura, one end of the cooling fluid passage (17) is connected to a cooling fluid supply source in the form of a cooling-oil supply pipe (18a), while another end communicates with a cooling fluid outlet (18b) of the spindle housing (11) [paragraph 0021].  
	Please be advised that line 6 of claim 1 sets forth, “a temperature detecting unit” while lines 21-22 of claim 1 set forth, “the temperature detecting unit detecting a temperature of the spindle housing.”  These claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Based on the foregoing, “temperature detecting unit” is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  (Please be advised that the temperature detecting unit is disclosed on page 15, lines 14-17 of the specification as being formed by a temperature detecting element such as a thermistor, a thermocouple, or the like).  
	With respect to Nakamura, disclosure is provided on temperature sensors (15, 16) that may be attached to a bearing (13) and the spindle rotation motor (14), as well as disclosure on a temperature sensor that may be provided inside the spindle housing (11) in a case where preventing thermal deformation of the spindle housing (11) is a priority [paragraph 0035].  Together, the temperature sensors (15, 16) that are attached to the bearing (13) and the spindle rotation motor (14), and the temperature sensor inside the spindle housing (11) combine to form a plurality of temperature sensors.  Among the functions of the plurality of temperature sensors are detection of the temperature of the bearing (13), detection of the temperature of the spindle rotation motor (14), and detection of the temperature of said spindle housing (11).  Based on the foregoing, the plurality of temperature sensors constitutes an equivalent of the “temperature detecting unit” of claim 1.  This is because the plurality of temperature sensors (by way of the temperature sensor inside the spindle housing (11) thereof) carries out the function specified in lines 1 and 21-22 of the claim, the function being “temperature detecting”/“detecting a temperature of the spindle housing.”  Also, the plurality of temperature sensors isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the plurality of temperature sensors performs the identical function (temperature detecting/detecting a temperature of the spindle housing), and produces substantially the same result as the corresponding “temperature detecting unit (70)” of Applicant.  Based on the foregoing, the plurality of temperature sensors will hereinafter be referred to be Examiner as “the temperature detecting unit.”  
	With respect to the control unit (19), it functions to determine whether a state of cooling of the spindle assembly is “normal” or “abnormal” on a basis of the temperature detecting by the temperature detecting unit.  When the temperatures detected by the temperature detecting unit are each less than or equal to a predetermined temperature, the detected temperatures being the temperature of the bearing (13), the temperature of the spindle rotation motor (14), and the temperature of said spindle housing (11), the state of cooling of the spindle assembly is “normal” and the control unit (19) is able to de-actuate a spindle cooling device (18).  
However, when the temperatures detected by the temperature detecting unit are not each less than or equal to the predetermined temperature, the detected temperatures being the temperature of the bearing (13), the temperature of the spindle rotation motor (14), and the temperature of the spindle housing (11), the state of cooling of the spindle assembly is “abnormal” and the control unit (19) functions to actuate the spindle cooling device (18) so as to suppress thermal deformation.   
	As was noted above, Figure 1 of Nakamura shows the spindle housing (11) as having a plurality of bearings (13) that are configured to support the spindle (12).  The bearings (13) of the plurality of bearings (13) though, aren’t disclosed by Nakamura as being “air bearing[s] configured to support the spindle by air.”  Please note that the plurality of bearings (13) support the spindle (13) such that the spindle (12) is able to incur rotation with respect to, for example, the spindle housing (11).  
	Figure 3 of Akiyama et al. though, shows a spindle assembly (16) having a spindle (25) and spindle housing (34) through which the spindle (25) is oriented.  Figure 3 of Akiyama et al. further shows the spindle housing (34) having air bearings (40a, 40b) that are configured to support the spindle (25) by air [Machine Translation of Akiyama et al., paragraphs 0027-0028].  
Please note that the air bearings (40a, 40b) support the spindle (25) such that the spindle (25) is able to incur rotation with respect to, for example, the spindle housing (34).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the air bearings (40a, 40b) of  Akiyama et al. for the plurality of bearings (13) of Nakamura, as this is substitution of one type of bearing for supporting a spindle for rotation with respect to a spindle housing for another, in order to obtain the predictable result of the air bearings (40a, 40b) of Akiyama et al. supporting the spindle (12) of Nakamura by air such that the spindle (12) of Nakamura is able to incur rotation with respect to the associated spindle housing (11).  

Claim 2:  With regards to the control unit (19), it determines that the state of cooling of the spindle assembly is “abnormal” when the temperatures detected by the temperature detecting unit are not each less than or equal to the predetermined temperature, the detected temperatures being the temperature of the bearing (13), the temperature of the spindle rotation motor (14), and the temperature of the spindle housing (11).  That is to say that the control unit (19) determines that the state of cooling of the spindle assembly is “abnormal” when the temperatures detected by the temperature detecting unit are higher than the predetermined temperature value.  When the state of the cooling is abnormal, the control unit (19) actuates the spindle cooling device (18) so as to suppress thermal deformation.   

Claim 3:  The control unit (19) determines that the state of cooling of the spindle assembly is “abnormal” when a change in the temperatures that are detected by the temperature detecting unit, the detected temperatures being the temperature of the bearing (13), the temperature of the spindle rotation motor (14), and the temperature of the spindle housing (11), are more than a predetermined value in a fixed time.  This occurs when the temperatures that are detected by the temperature detecting unit change from being equal to the predetermined temperature value to exceeding the predetermined temperature value, for example.  When the temperatures that are detected are no longer equal to or less than the predetermined temperature value, then cooling of the spindle assembly shifts from “normal” such that the control unit (19) is able to de-actuate the spindle cooling device (18) to “abnormal” such that the control unit (19) functions to actuate the spindle cooling device (18) so as to suppress thermal deformation.  Note that the “fixed time” may be any arbitrary amount of time such as a day, a week, a month, a year, or even the entirety of the lifespan of the processing apparatus.  Be advised that Figure 3 of Nakamura shows a graph of Power Consumption versus Time.  The period of time on the X-axis is a fixed time over which the processing apparatus shifts between the states of “normal” and “abnormal” cooling.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        

/MICHAEL VITALE/Examiner, Art Unit 3722